Title: From James Madison to Henry Dearborn, 11 January 1812
From: Madison, James
To: Dearborn, Henry


Dear SirWashington Jany. 11. 1812
Congress have just passed the act adding twenty odd thousand troops to the Military establishment. It provides for two Major Generals & 5 brigadiers. The importance of placing this and the other forces in view, under the best commanders, speaks for itself. Our eyes could not but be turned, on such an occasion, to your qualifications & experience; and I wait for your permission only to name you to the Senate for the senior Majr. General. I hope you will so far suspend all other considerations as not to withold it, and that I shall not only be gratified with this information as quickly as possible, but with an authority to look for your arrival here, as soon as you make it practicable. You will be sensible of all the value of your cooperation on the spot in making the arrangements necessary to repair the loss of time which has taken place. All the information we receive urges a vigorous p[r]eparation for events. (With respect to the Collectorship we must do as well as we can.) Accept my best respects & most friendly wish⟨es⟩
James Madison
